March 28, 2008


Mr. Rodney R. Elkins
Rodney R. Elkins & Co.
700 North Pearl, Suite 2150
Dallas, TX 75201
Mr. Larry R. Boyd
Abernathy Roeder Boyd & Joplin, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069

RE:   Case Number:  06-0525
      Court of Appeals Number:  05-05-00456-CV
      Trial Court Number:  380-02982-04

Style:      TREND OFFSET PRINTING SERVICES, INC.
      v.
      COLLIN COUNTY COMMUNITY COLLEGE DISTRICT

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz   |
|   |Ms. Hannah      |
|   |Kunkle          |